
	
		I
		111th CONGRESS
		1st Session
		H. R. 1487
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Electronic Fund Transfer Act to require
		  notice to the consumer before any fee may be imposed by a financial institution
		  in connection with any transaction for any overdraft protection service
		  provided with respect to such transaction, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overdraft Fee Notification
			 Act.
		2.Notification of
			 overdraft fee
			(a)In
			 generalSection 905 of the Electronic Fund Transfer Act (15
			 U.S.C. 1693c) is amended by adding at the end the following new
			 subsection:
				
					(d)Notification of
				overdraft fee for in-person, automated, telephonic, and internet-based
				transactions
						(1)In
				generalIn the case of any
				financial institution that provides any overdraft protection service to any
				consumer on a flat, per-transaction basis in connection with a withdrawal from
				or debit of the consumer’s account at the financial institution in a
				transaction described in paragraph (2) that would result in an overdraft of
				such consumer account, no fee or charge may be imposed for such overdraft
				protection service unless the notice required by this subsection has been
				provided to the consumer, in the manner required under this subsection, before
				the completion of the transaction that would result in an overdraft.
						(2)Scope of
				applicationParagraph (1) shall apply to any withdrawal from or
				debit of a consumer’s account at a financial institution in a transaction
				initiated by the consumer as an electronic fund transfer or in person at a
				branch of the financial institution staffed by employees of the financial
				institution.
						(3)Automated teller
				machine transactionsIn the case of any electronic fund transfer
				initiated by a consumer at any automated teller machine, whether or not such
				machine is maintained by the financial institution that holds the account of
				the consumer initiating the transaction, the following disclosure rules shall
				apply:
							(A)Balance
				requests
								(i)In
				generalIn the case of a request by the consumer at the automated
				teller machine for balance information, the display provided on the machine
				shall provide such information in a manner that differentiates between—
									(I)the funds
				available in the account that are attributable to deposits by or on behalf of
				the consumer; and
									(II)funds available
				to the customer from the institution in connection with an overdraft protection
				service.
									(ii)Overdraft
				protection service fee amountOn the same screen of the automated
				teller machine referred to in clause (i), the display shall provide information
				on any fee that would be imposed for the provision of any overdraft protection
				service provided in connection with the transaction.
								(B)Withdrawal or
				transferIn the case of a
				request by the consumer at the automated teller machine to initiate an
				electronic fund transfer that can be completed only if an overdraft protection
				service is provided to the consumer, the display provided on the machine shall
				provide the following notice, with the blanks filled in appropriately, and the
				option for the consumer to accept or decline the service:
								
									This
				  request exceeds your funds available and will result in an overdraft of $__ and
				  the imposition of a fee from your financial institution of $__. To accept this
				  fee and continue with your transaction, press ACCEPT. To
				  terminate this transaction, press
				  DECLINE..
							(4)Automated point
				of sale transactionIn the
				case of any electronic fund transfer initiated by a consumer at any automated
				point-of-sale machine that can be completed only if an overdraft protection
				service is provided to the consumer for a fee, the following disclosure rules
				shall apply to the extent a screen operated in conjunction with the machine is
				available to the consumer for effectuating the transaction:
							(A)Notice of
				overdraftThe display
				provided on the machine shall provide the following notice and the option for
				the consumer to continue or discontinue the transaction:
								
									Transaction will result in an
				  overdraft of $__. To continue with your transaction, press
				  CONTINUE. To terminate this transaction, press
				  NO..
							(B)Notice of
				feeIf the consumer referred
				to in subparagraph (A) continues with the transaction, the display provided on
				the machine shall provide the following notice and the option for the consumer
				to accept or decline the fee:
								
									A fee
				  of $__ will be imposed for the overdraft. To accept this fee and continue with
				  your transaction, press ACCEPT. To terminate this transaction,
				  press
				  DECLINE..
							(5)In-person and
				telephonic transactionsIn
				the case of any fund transfer or withdrawal initiated by a consumer in person
				at a branch of the financial institution staffed by employees of the financial
				institution or verbally over the telephone, the following disclosure
				requirements shall apply:
							(A)Balance
				requestsIf, in the course of the transaction, the amount of the
				balance in the consumer’s account is mentioned or requested, the customer shall
				be made aware verbally of any distinction between—
								(i)the funds
				available in the account that are attributable to deposits by or on behalf of
				the consumer; and
								(ii)funds available
				to the customer from the institution in connection with an overdraft protection
				service.
								(B)Overdraft
				protection service fee amountIf the consummation of the withdrawal or
				fund transfer transaction would result in the imposition of an overdraft
				protection service fee on the account of the consumer, the consumer shall
				promptly be informed of such fact and the amount of the fee before the
				transaction is final.
							(6)Internet and
				other electronic terminal transactionsIn the case of any electronic fund transfer
				initiated by the consumer at any electronic terminal or computer, other than an
				automated teller machine or automated point-of-sale machine meeting the
				requirements of paragraph (3) or (4), that can be completed only if an
				overdraft protection service is provided to the consumer for a fee, the display
				provided on the terminal or computer shall provide the following notice and the
				option for the consumer to accept or decline the fee:
							
								This
				  request exceeds your funds available and will result in an overdraft of $__ and
				  the imposition of a fee from your financial institution of $__. To accept this
				  fee and continue with your transaction, press ACCEPT. To
				  terminate this transaction, press
				  DECLINE..
						(7)DefinitionsFor
				purposes of this subsection and section 906(c)(5), the following definitions
				shall apply:
							(A)Annual percentage
				rateThe term annual percentage rate means the
				rate of interest determined in the manner provided in section 108 and
				regulations prescribed by the Board under such section.
							(B)Overdraft
				protection serviceThe term
				overdraft protection service means any service provided by a
				financial institution holding the account of any consumer pursuant to which any
				debit against the account is paid by the financial institution even though
				there are insufficient funds in the account to cover the amount of the debit,
				however such payment is accomplished, including through the use of overdraft
				lines of credit, linked accounts, or any overdraft protection program for which
				the financial institution has not complied with the disclosure requirements
				under the Truth in Lending Act and regulations prescribed under such
				Act.
							.
			(b)Information
			 required in periodic statementSection 906(c) of the Electronic
			 Fund Transfer Act (15 U.S.C. 1693d(c)) is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)with respect to each case in which the
				financial institution was required to provide notice to a customer under any
				paragraph of section 905(d) of the imposition of an overdraft fee and the
				amount of the fee during the period covered by the periodic statement, a
				written statement of the annual percentage rate which the fee represents with
				respect to the amount of the overdraft in type no smaller than other required
				disclosures under this subsection, but not less than 8-point type, and in the
				following form:
							
								Overdraft Fee Annual Percentage Rate
				  Notice: The overdraft fee resulting from your transaction dated ___ is equal to
				  an Annual Percentage Rate of __% on your overdraft balance of
				  $___..
						.
				
